UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CATHERINE BODDIE BEGO, ) Civil Action N0. 08-654 (JDS)
)
Plaintiff, )
)
v. ) MEMORANDUM OPINION
) AND ORDER
DISTRICT OF COLUMBIA., )
)
Defendant. )
)
Intr0ducti0n

Presently before the Court is Defendant District of Columbia’s ("the
District") Motion for Summary Judgment [Doc. # 25] and Plaintiff’s Motion to

Strike Defendant’s Reply [Doc. # 31]'. The lawsuit concerns Plaintiff Catherine

‘ PlaintifF s Motion to Strike concerns two exhibits attached to Defendant’s Reply Brief.
The exhibits are "Report Cards" published by the Appleseed Foundation concerning the DC
@wmmmmEmYmwMoHHMMDSUwmwmpmgmm.AsUmw%dm#mmeGmn@
decision was made without considering the objectionable information and, as such, the Motion
shall be denied as moot.

Page -1-

B. Bego’s ("Bego") challenge of a series of alleged adverse actions which
culminated with her removal from the position of Deputy Administrator of the
D.C. Department of Health’s ("DOH") Addiction Prevention and Recovery
Administration ("APRA"). Bego asserts that, "her degradation of authority and
ultimate removal was a result of a pattern and practice of employment
discrimination that allegedly targeted at least five of APRA’s older senior
managers." Complaint (Complt.)1l l. Bego alleges that such removals are in
violation of the Age Discrimination in Employment Act, 29 U.S.C. §
623(a)(l)-(2) (ADEA), and the D.C. Human Rights Act (DCHRA), D.C. Code §§
2-1402.1 l(a)(l), 2-14()3.16. Bego further alleges retaliation in that her
termination came less than two months after she filed a charge of age
discrimination with the EEOC. Her retaliation claim is brought pursuant to 29
U.S.C. § 623(d) and D.C. Code §§ 2-l402.61(a), 2-1403.16.

The District acknowledges that Bego was terminated However, it states
that there were legitimate non-discriminatory and non-retaliatory reasons for its
actions. Specifically, the District argues that a KPMG report (discussed infra)
and a supervisor’s observations of the practices within the APRA justified the
actions undertaken with respect to Bego. The Court finds factual issues exist

sufficient to survive summary judgment.

Page -2-

Factual Summary

Bego is 65 years old and had been employed at APRA for approximately 39
years. Complt. 1111 l, 5. The APRA plans, coordinates and delivers substance abuse
prevention and treatment services. Complt. 11 7. Bego’s employment with APRA
was terminated on January 22, 2008, at which time she held a management
position, as Deputy Administrator. Defendant’s Statement of Material F acts as to
Which There is No Genuine Issue (DSMF) 11 7. The duties of the Deputy

Administrator, include, "providing leadership and direction in the execution of

77 §§ 77 54

Administration programs, recommending policies and regulations, planning

77 66

and coordinating the execution of programs, [s]erving as Acting Administrator
in the absence of that official, assuming complete responsibility for operation of
[APRA]," and "participat[ing] in all phases of administration and program
planning." I_d. at 8.

On June 25, 2007, Ms. Femandez Whitney ("Whitney") was appointed
APRA’s Senior Deputy Director. ld. at l0. Prior to assuming that position,
Whitney worked for Councilmember Catania, Chairman of the Committee on
Health, which had oversight over the APRA. ld_. at ll. After a city- wide

emergency was declared involving substance abuse, DOH engaged KPMG, LLP to

conduct an "organizational assessment" of the APRA (KPMG Rep0rt). The

Page -3-

KPMG Report was released on April 2(), 2007, approximately two months before
Whitney left the city council staff for the APRA. I_d. at l4. The KPMG report
noted several deficiencies within the APRA in, amongst other areas, management
operations, budgeting, staffing and professionalism. I_d; at 15-23.

After taking control of APRA, Whitney states that she personally observed
several problems with the management of the agency which mirrored the
deficiencies in the KPMG Report. I_d. at 24. As a result, Whitney decided that a
"functional realignment" of APRA was necessary. I_d. at 23. ln other words, she
determined that the structure of agency management, as well as agency services
and operations, had to be reorganized. § As part of the functional realignment,
"every management position was under review" by Whitney. § Whitney noted
that the agency had one supervisor or manager for every 3.7 employees, which she
considered "top heavy", and perceived the management structure to be impeding
the purpose of the agency. I_d_. at 34. Further, Whitney stated that she found
managers engaged in duplicative functions. I;d. at 35. For example, Whitney found
that Bego’s work with faith-based initiatives was duplicated by another manager,
Marcia Middleton . Ld.

On November 27, 2007, Bego filed a charge of age discrimination with the

EEOC. id at 4(). Whitney terminated Bego on January 22, 2008 purportedly as

Page -4-

part of the "functional realignment." § at 38. Whitney then directed Ms.
Middleton to assume Bego’s duties for faith-based and community services within
APRA. § at 39. Bego filed a second charge on January 27, 2008 alleging
retaliation. § at 40. The instant lawsuit followed
Standard of Review

I. Summary judgment

Summary judgment, "should be rendered if the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue
as to any material fact and that the movant is entitled to judgment as a matter of
law." Fed.R.Civ P. 56(0); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
247-48, 106 S. Ct. 2505, 9l L.Ed.2d 202 (1986); Holcomb v. Powell, 433 F.3d
889, 895 (D.C.Cir.2006). "A fact is ‘material’ if a dispute over it might affect the
outcome of a suit under the goveming law; factual disputes that are ‘irrelevant or
unnecessary’ do not affect the summary judgment determination." § at 895

quoting Anderson at 248. An issue is "genuine" if the evidence could provide for

 

a reasonable jury returning a verdict for the nonmoving party. See § When
considering a motion for summary judgment, "the evidence of the non-movant is
to be believed, and all justifiable inferences are to be drawn in his favor.” § at

255. On a motion for summary judgment the Court shall, "eschew making

Page -5-

credibility determinations or weighing the evidence." Czekalski v. Peters, 475
F.3d 360, 363 (D.C.Cir.2007).

However, a party opposing summary judgment must set forth more than
mere unsupported allegations or denials and the opposition must be supported by
affidavits, declarations or other competent evidence, demonstrating specific facts
showing that there is a genuine issue for trial. See Fed.R.Civ P. 56(e); Ce§lote_)_c
Coi_p. v. Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986).

If the opposing party’s evidence is "rnerely colorable" or "not significantly
probative," summary judgment may be granted. Anderson at 249-50; see also
Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 1776, 167 L. Ed. 2d 686 (2007)
("[w]here the record taken as a whole could not lead a rational trier of fact to find

for the nonmoving party, there is ‘no genuine issue for trial.’ ") (quotz'ng

Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct.
1348, 89 L. Ed. 2d 538 (1986)). 'l`o successfully defend a motion for summary
judgment, a party must have more than "a scintilla of evidence to support his
claims." Freedman v. MCI Telecommunications Corp., 255 F.3d 840, 845
(D.C.Cir.2001).

Discussion

I. ADEA and Retaliation Claims

Page -6-

To establish a prima facie case of discrimination under the ADEA,

Bego must demonstrate facts sufficient to create a reasonable inference that age
discrimination was the "but-for" cause of the District’s adverse decision. See
Gross v. FBL Fin. Servs., 129 S. Ct. 2343, 2352, 174 L. Ed. 2d 119 (2009). With
respect to cases brought under both the ADEA and DCHRA, the DC Circuit
mandates application of the burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973); See

also Paguin v. Fannie Mae, 119 F.3d 23, 26, n. 1 (D.C.Cir.1997); Mianegaz v.
Hyatt Corp., 319 F. Supp. 2d 13, 20 (D.D.C.2004) ("[T]he same analytical
framework applies to both ADEA and DCHRA claims.").

lnitially, to establish a prima facie case for age discrimination a plaintiff
must show that she, "(i) belongs to the protected age group, (ii) was qualified for
the position, (iii) was terminated and (iv) was replaced by a younger person."
Paguin v. Fannie Mae, 119 F.3d 23, 26, (D.C.Cir.1997). Additionally, "[a]n
employer may not retaliate against an employee for conduct protected under the
ADEA." §. at 31. With respect to a retaliation claim, a plaintiff must establish
"(1) that [s]he engaged in statutorily protected activity; (2) that [s]he suffered a
materially adverse action by [her] employer; and (3) that a causal link connects the

two." Wiley v. Glassman, 511 F.3d 151, 155 (D.C.Cir.2007).

Page -7-

Once those criteria are established, the burden shifts to the employer to,
"articulate some legitimate, nondiscriminatory [or non-retaliatory] reason" for its
action. Lju_in 119 F.3d 23 at 26, Finally, a plaintiff must prove by a
preponderance of the evidence that the reasons proffered by the employer are a
pretext for discrimination or retaliation. See McDonnell Douglas, 411 U.S. at 804.

ln the present case, Bego alleged that she suffered an adverse employment
action and the District has asserted a legitimate nondiscriminatory non-retaliatory
reason for its decision. Accordingly, the Court’s analysis rests with the final
prong of the McDonnell Douglas framework. ln other words, the Court must
consider whether Bego provided sufficient evidence for a reasonable jury to find
that the District’s stated nondiscriminatory non-retaliatory reasons are a pretext.
See Brady v. Office ofthe Sergeant at Arms, 520 F.3d 490, 494 (D.C.Cir.2008).
The analysis under B§ly "appl[ies] equally to retaliation claims" as it does to
discrimination claims. Jones v. Bemanke, 557 F.3d 670, 678 (D.C.Cir.2009). The
District relies on the KPMG Report and the subjective observations of Whitney as
the nondiscriminatory and non-retaliatory reasons for its decision.

ln her Response, Bego sets forth the following allegations which, she
argues, present questions of fact for a jury as to whether the reasons proffered by

the District are but a pretext to discrimination and retaliation:

Page -8-

~ The KPMG study did not come out until April 2007, 2 months before
Whitney assumed her post.

~ Whitney was recruiting her 29 year old friend  to serve in a key position
in APRA,  as early as 2006 - long before the KPMG study [was] issued.

- The KPMG report does not recommend a ‘functional realignment’ or use
the phrase or something synonymous in any way.

- The KPMG report does not recommend, directly or by implication, that a
new high level position be created to supplant Bego’s duties and stature.

~ The KPMG report did not recommend, directly or by implication, that the
older managers whom she severed be terrninated.

~ Whitney did not follow any of the established procedures under
D.C. Personnel rules for implementing a structural realignment. 

~ [A]fter Bego filed an EEO complaint and served it on Whitney, Whitney
expressed her anger to Jennifer Mumford, another close friend whom
Whitney had brought into [the] APRA, and spoke about how she would
reduce Bego to a grade 9.

~ Only shortly after Bego filed her EEO complaint did Whitney begin to set
in motion the process to terminate her.

See Plaintiff’ s Opposition to Defendant’s Motion for Summary Judgment. P. 2-4.
Further, Bego argues that the following ageist remarks demonstrate a

discriminatory intent:

~ Whitney’s comment to Bego that she  wanted a more youthful

Page -9-

 

appearance in the Executive Office at APRA.

~ Whitney’s comment to APRA senior staff that she wanted to reinvigorate
APRA.

~ Whitney’s comment that she was looking for fresh new blood.
§ at 19.

Additionally, Bego argues that Whitney had a pattem of terminating
qualified older managers, some of whom she replaced with younger persons.
Bego sets forth declarations of five managers to this effectz.

The District does not directly address Bego’s allegations of pretext and
underlying discriminatory and retaliatory intent. lnstead, the District makes
conclusory statements that the KPMG Report and Whitney’s personal observations
of deficiencies in management justified the actions against Bego. The District
does not directly acknowledge the alleged remarks and argues that in the event
they were made they amount only to "stray remarks" with no discriminatory intent.

As set forth above, Bego has set forth sufficient evidence creating genuine
issues of material fact to preclude summary judgment. The District failed to
adequately rebut Bego’s allegations that the KPMG Report and Whitney’s

observations were a pretext for discrimination and retaliation. lnstead, the District

Z.S'ee [Doc. N0. 28] Declaration of Carol Ware, Declaration of Linda Fisher, Declaration
of William Lewis, Declaration of Bonita Bantom, Declaration of Maxine Blocker.

Page - 1 0-

 

simply restates the contents of the KPMG Report and Whitney’s observed
deficiencies within APRA. Further, with respect to Bego, the observed
deficiencies could be belied by mainly positive performance evaluations. See,
[Doc.28-1]1112.

Considering the alleged ageist remarks, the District’s denial or dismissal of
the remarks further evidence factual issues for a jury to resolve. The District
admits that the remarks could have different meanings. The jury ought to
determine such facts by evaluating the credibility of the witnesses.

While Bego’s case may be less than perfect, the Court is unable to
determine that no reasonable jury could conclude that the reason for the District’s
actions regarding Bego was a pretext for discrimination or retaliation.
Consequently, Bego’s claims of discrimination and retaliation survive summary
judgment.

Accordingly, IT IS ORDERED that:

1. Defendant’s motion for summary judgment [Doc. N0. 25] is DENIED

2. Plaintiff s Motion to Strike Defendant’s Reply [Doc. # 31] is DENIED as
l\/IOOT.

3. The Parties are ordered to appear via teleconference (406-247-7011) with

Chambers on Wednesday August 4, 2010 at 8:30 am Mountain Standard

Page-l1-

Time for a status conference.
The Clerk of Court shall notify the parties of the making of this Order.

DONE and DATED this 21st day of July, 2010

/s/ Jack D. Shanstrom
Jack D. Shanstrom
Senior U.S. District Judge

Page -12-